Case 1:21-cv-02404-JRS-MPB Document 1 Filed 09/09/21 Page 1 of 5 PageID #: 1




                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

SHELBIE LINHART,                             )
                                             )
               Plaintiff,                    )
                                             )
       vs.                                   ) CASE NO. 1:21-cv-2404
                                             )
CREST MANAGEMENT INC.                        )
                                             )
               Defendant.                    )
                                             )

                     COMPLAINT AND DEMAND FOR JURY TRIAL

                                  I. NATURE OF THE CASE

       1.      Plaintiff, Shelbie Linhart (“Linhart” or “Plaintiff”), by counsel, brings this action

against Defendant, Crest Management Inc. – Bexley Village (“Defendant”), alleging a violation

of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e et. seq.

                                          II. PARTIES

       2.      Linhart is a resident of Johnson County in the State of Indiana, who at all times

relevant to this action resided within the geographical boundaries of the Southern District of

Indiana.

       3.      Defendant is a domestic for-profit corporation that systematically conducts

business within the geographical boundaries of the Southern District of Indiana.

                              III. JURISDICTION AND VENUE

       4.      Jurisdiction is conferred on this Court over the subject matter of this litigation

pursuant to 28 U.S.C. §1331; 28 U.S.C. § 1343; and 42 U.S.C. §2000e-5(f)(3).

       5.      Defendant is an “employer” as that term is defined by 42 U.S.C. §2000e(b).

       6.      Linhart was an “employee” as that term is defined by 42 U.S.C. §2000e(f).
Case 1:21-cv-02404-JRS-MPB Document 1 Filed 09/09/21 Page 2 of 5 PageID #: 2




       7.      Linhart satisfied her obligation to exhaust her administrative remedies having

timely filed a Charge of Discrimination with the U.S. Equal Employment Opportunity

Commission against Defendant alleging discrimination based on race and retaliation. The EEOC

issued Linhart her Notice of Suit Rights, and Linhart timely files this action.

       8.      A substantial part of the events, transactions, and occurrences relevant to this

lawsuit arose within the geographical environs of the Southern District of Indiana; thus, venue is

proper in this Court.

                                IV. FACTUAL ALLEGATIONS

       9.      Linhart was hired by Defendant on or about November, 27, 2017. Most recently,

she worked for Defendant as a Leasing Specialist at Bexley Village.

       10.     At all relevant times, Linhart met or exceeded Defendant’s legitimate

performance expectations.

       11.     On or about June 2020, Linhart began reporting to Deb Sila (“Sila”), who

replaced April Hall as Property Manager over both the Bexley and Barton Farms locations.

       12.     At Bexley, there was a resident (“the Resident”) who was a known racist and who

had routinely complained over the years about minority residents of the apartments.

       13.     On or about December 21, 2020, the Resident confronted two resident children,

who were Black, chastised them, and followed them home. Linhart received a complaint about

the Resident’s behavior, so Linhart spoke with witnesses to the events. Other residents submitted

additional complaints about how the Resident had treated them. Consequently, Linhart, whose

child is Black, engaged in a protected activity and complained on behalf of herself and others

about the Resident’s behavior toward minorities.



                                                 2
Case 1:21-cv-02404-JRS-MPB Document 1 Filed 09/09/21 Page 3 of 5 PageID #: 3




        14.     Sila terminated Linhart for sending her an email that engaged in a protected

activity, noting that Linhart “was making [Sila’s] job harder.”



                                     V. CAUSE OF ACTION

                        COUNT I: TITLE VII - RACE DISCRIMINATION

        15.     Linhart hereby incorporates by reference paragraphs one (1) through fourteen (14)

as if the same were set forth at length herein.

        16.     Linhart is associated with a member of a protected class due to their race.

        17.     Defendant terminated Linhart’s employment due to her association with a member

of a protected class.

        18.     Defendant's actions were intentional, willful and in reckless disregard of Linhart’s

rights as protected by Title VII of the Civil Rights Act of 1964.

        19.     Plaintiff has suffered and continues to suffer damages as a result of Defendant’s

unlawful actions.

                                  COUNT II: RETALIATION

        20.     Paragraphs one (1) through nineteen (19) of Linhart’s Complaint are hereby

incorporated.

        21.     Linhart engaged in protected activity when she complained on behalf of herself and

others about the Resident’s behavior toward minorities.

        22.     Linhart was retaliated against for engaging in protected activity.

        23.     Defendant's actions were intentional, willful and in reckless disregard of Linhart’s

legal rights.

        24.     Plaintiff has suffered and continues to suffer harm as a result of Defendant’s

unlawful actions.

                                                  3
Case 1:21-cv-02404-JRS-MPB Document 1 Filed 09/09/21 Page 4 of 5 PageID #: 4




                                  VI. REQUESTED RELIEF

       WHEREFORE, Plaintiff, Shelbie Linhart, respectfully requests that this Court enter

judgment in her favor and award her the following relief:

           1. Reinstate Plaintiff to the position, salary, and seniority level she would have

       enjoyed but for Defendant’s unlawful actions; and/or payment to Plaintiff of front pay in

       lieu thereof;

           2. Permanently enjoin Defendant from engaging in any employment policy or

       practice that discriminates against any employee on the basis of his/her race;

           3. All wages, benefits, compensation, and other monetary loss suffered as a result of

       Defendant’s unlawful actions;

           4. Compensation for any and all other damages suffered as a consequence of

       Defendant’s unlawful actions;

           5. Compensatory damages for Defendant’s violations of Title VII;

           6. Punitive damages for Defendant’s violations of Title VII;

           7. All costs and attorney’s fees incurred as a result of bringing this action;

           8. Pre- and post-judgment interest on all sums recoverable; and

           9. All other legal and/or equitable relief this Court sees fit to grant.

                                      Respectfully submitted,

                                      s/Andrew Dutkanych III
                                      Andrew Dutkanych III
                                      BIESECKER DUTKANYCH & MACER, LLC
                                      144 North Delaware Street
                                      Indianapolis, Indiana 46204
                                      Telephone: (317) 991-4765
                                      Facsimile: (812) 424-1005
                                      Email: ad@bdlegal.com
                                      Counsel for Plaintiff, Shelbie Linhart



                                                  4
Case 1:21-cv-02404-JRS-MPB Document 1 Filed 09/09/21 Page 5 of 5 PageID #: 5




                                    DEMAND FOR JURY TRIAL

           Plaintiff, Shelbie Linhart, by counsel, requests a trial by jury on all issues deemed so

triable.

                                          Respectfully submitted,

                                          s/Andrew Dutkanych III
                                          Andrew Dutkanych III
                                          BIESECKER DUTKANYCH & MACER, LLC
                                          144 North Delaware Street
                                          Indianapolis, Indiana 46204
                                          Telephone: (317) 991-4765
                                          Facsimile: (812) 424-1005
                                          Email: ad@bdlegal.com
                                          Counsel for Plaintiff, Shelbie Linhart




                                                     5
